    Case 2:17-cr-00201-LMA-DMD Document 1255 Filed 11/20/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                    No. 17-201

LILBEAR GEORGE,                                                          SECTION I
CURTIS JOHNSON, JR.,
& CHUKWUDI OFOMATA

                                      ORDER

      The Court is in receipt of a November 19, 2020 email from the government

(with counsel for defendants copied), seeking clarification of the Court’s November 2,

2020 Order. 1 The government notes that defendants have filed a Brady motion

relating in part to the NOPD Supplemental Report addressed in part by the Court’s

Order. That motion 2 is currently pending before United States Magistrate Judge

Dana Douglas, with oral argument set for December 2, 2020. 3

      The Court finds that a status conference will aid it in understanding and

addressing the parties’ concerns regarding the Supplemental Report. Accordingly,

      IT IS ORDERED that a video status conference will be held TUESDAY,

DECEMBER 1, 2020, at 11:00 A.M. Details for accessing the video conference will

follow in a subsequent order.




1 R. Doc. No. 1232.
2 R. Doc. No. 1244.
3 R. Doc. No. 1252.
    Case 2:17-cr-00201-LMA-DMD Document 1255 Filed 11/20/20 Page 2 of 2




      IT IS FURTHER ORDERED that the parties’ opposition and reply deadlines

regarding the pending Brady motion are CONTINUED; any such submissions shall

be filed in accordance with Judge Douglas’s forthcoming order.

      New Orleans, Louisiana, November 20, 2020.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                         2
